 

Case 4:20-cv-00179 Document 50 Filed on 08/26/21 in TXSD Page 1 of 1

United States Courts Southern
District of Texas

FILED
United States Court of Appeals August 25, 2021
FIFTH CIRCUIT
OFFICE OF THE CLERK Nathan Ochsner, Clerk of Court
LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,

Suite 115
NEW ORLEANS, LA 70130

August 25, 2021
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
No. 21-20022 Johnson v. TheHuffingtonpost.com
USDC No. 4:20-CV-179
Dear Counsel,

Attorney Elizabeth Baldridge has been withdrawn as attorney as to
the appellee in this case pursuant to your notice.

Sincerely,
LYLE W. CAYCE, Clerk

Chuswna Rathy p
By

Christina Cc. Rachal, Deputy Clerk
504~310-7651

 

Mrs. Elizabeth Holland Baldridge
Mr. Marc Aaron Fuller

Mr. Jean-Paul Jassy

Mr. Patrick W. Mizell

Mr. Nathan Ochsner

Mr. Joseph D. Sibley IV

Mr. William T. Um
